Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Feng Ma on 1/20/2022.

The claims have been amended as follows: 

1. (Currently amended) A call management method, comprising:
detecting a call type of a call; and
starting a call management interface corresponding to a current call type, when the call type of the call is changed, 
wherein the call type comprises at least one of a conference call and a single line call;
wherein a number of participants in the conference call is at least three, the conference call includes one active calling side participant and at least two passive answering side participants, and a number of participants in the single line call is two, the single line call includes one active calling side participant and one passive answering side participant,
wherein the starting a call management interface corresponding to a current call type, when the call type of the call is changed comprises:
maintaining a connection state of the conference call in a background, rearranging the interface, and 
starting a call management interface corresponding to the single line call, when the call type of the call is changed from the conference call to the single line call.

2. (Currently amended) The call management method according to claim 1, wherein the detecting a call type comprises:
detecting a number of current participants in the call; and
determining a current call type of the call according to the number of current participants.
3. (Canceled)
4. (Currently amended) The call management method according to claim [[3]] 1, further comprising:


5. (Canceled)
6. (Currently amended) The call management method according to claim [[5]] 1, wherein the maintaining a connection state of the conference call in a background and starting a call management interface corresponding to the single line call comprises:
deleting all passive answering side participants from a tracking record of a Telephony layer;
notifying a Telecom layer that the current call type is no longer a conference call type;
deleting a conference capability from recorded information, and setting a name and/or an address of the current call as a name and/or an address of a remaining individual passive answering side participant; and
rearranging the interface and starting the call management interface corresponding to the single line call, after a telephone service interface layer detects that the conference capability is deleted.

 1, wherein the starting a call management interface corresponding to a current call type, when the call type of the call is changed further comprises:
maintaining [[a]] the connection state of the conference call in [[a]] the background and starting [[a]] the call management interface corresponding to the conference call, when the call type of the call is changed from the single line call to the conference call.

8. (Original) The call management method according to claim 7, wherein the maintaining a connection state of the conference call in a background and starting a call management interface corresponding to the conference call, when the call type of the call is changed from the single line call to the conference call comprises:
re-adding all passive answering side participants of the conference call to a tracking record of a Telephony layer, after the Telephony layer detects that the number of the passive answering side participants is greater than 1;
adding a conference capability to recorded information and notifying a Telecom layer that the current call type is the conference call; and
rearranging the interface and starting the call management interface corresponding to the conference call, after a telephone service interface layer detects that the conference capability is added.


a processor;
memory storing instructions executable by the processor,
wherein the processor is configured to:
detect a call type of a call; and
start a call management interface corresponding to a current call type, when the call type of the call is changed, 
wherein the call type comprises at least one of a conference call and a single line call;
wherein a number of participants in the conference call is at least three, the conference call includes one active calling side participant and at least two passive answering side participants, and 
a number of participants in the single line call is two, the single line call includes one active calling side participant and one passive answering side participant,
wherein the starting a call management interface corresponding to a current call type, when the call type of the call is changed comprises:
maintaining a connection state of the conference call in a background, rearranging the interface, and 
starting a call management interface corresponding to the single line call, when the call type of the call is changed from the conference call to the single line call.

10. (Currently amended) The call management apparatus according to claim 9, wherein the processor is further configured to:
detect a number of current participants in the call; and
determine a current call type of the call according to the number of current participants.

11. (Currently amended) The call management apparatus according to claim 9, wherein: 



the processor is further configured to configure respective corresponding call management interfaces for different call types.

12. (Currently amended) The call management apparatus according to claim 11, wherein the processor is further configured to:

maintain [[a]] the connection state of the conference call in [[a]] the background and start [[a]] the call management interface corresponding to the conference call, when the call type of the call is changed from the single line call to the conference call.

13. (Currently amended) A non-transitory computer-readable storage medium having instructions stored therein for execution by a processor of a mobile terminal to enable the mobile terminal to perform a call management method, the method comprising:
detecting a call type of a call; and
starting a call management interface corresponding to a current call type, when the call type of the call is changed, 
wherein the call type comprises at least one of a conference call and a single line call;
wherein a number of participants in the conference call is at least three, the conference call includes one active calling side participant and at least two passive answering side participants, and 
a number of participants in the single line call is two, the single line call includes one active calling side participant and one passive answering side participant,
wherein the starting a call management interface corresponding to a current call type, when the call type of the call is changed comprises:
maintaining a connection state of the conference call in a background, rearranging the interface, and 
starting a call management interface corresponding to the single line call, when the call type of the call is changed from the conference call to the single line call.

14. (Original) The non-transitory computer-readable storage medium according to claim 13, wherein the call type of a call is continuously detected during the call, and the call management interface corresponding to the current call type is automatically started when the call type of the call is changed, thereby realizing flexible switching and changing of the interface when participants of the conference call change. 

15. (Original) The non-transitory computer-readable storage medium according to claim 14, wherein the method further comprises automatically changing the interface from a conference call interface to a single line call interface upon the participants of the conference call change to two.

16. (Currently amended) The non-transitory computer-readable storage medium according to claim 15, wherein the method further comprises:


deleting all passive answering side participants from a tracking record of a Telephony layer; 
notifying a Telecom layer that the current call type is no longer a conference call type; 
deleting a conference capability from recorded information; 
setting a name and/or an address of the current call as a name and/or an address of a remaining individual passive answering side participant; 
rearranging the interface and starting the call management interface corresponding to the single line call after a telephone service interface (IncallUI) layer detects that the conference capability is deleted; 
in a case that the call type of the call is changed from the single line call to the conference call, 
maintaining the connection state of the conference call in the background and starting the call management interface corresponding to the conference call; 

adding a conference capability to recorded information and notifying a Telecom layer that the current call type is the conference call;
rearranging the interface and staring the call management interface corresponding to the conference call, after an IncallUI layer detects that the conference capability is added.

17. (Canceled)

18. (Currently amended) The call management apparatus according to claim 10, wherein: 



the processor is further configured to configure respective corresponding call management interfaces for different call types.


wherein the call type of a call is continuously detected during the call, and the call management interface corresponding to the current call type is automatically started when the call type of the call is changed, thereby realizing flexible switching and changing of the interface when participants of the conference call change.

20. (Currently amended) The communication system according to claim 19, wherein the method further comprises: 
in a case that the call type of the call is changed from the conference call to the single line call;

deleting all passive answering side participants from a tracking record of a Telephony layer; 
notifying a Telecom layer that the current call type is no longer a conference call type; 
deleting a conference capability from recorded information; 

rearranging the interface and starting the call management interface corresponding to the single line call after a telephone service interface (IncallUI) layer detects that the conference capability is deleted, thereby automatically changing the interface from a conference call interface to a single line call interface upon the participants of the conference call change to two
in a case that the call type of the call is changed from the single line call to the conference call, 
maintaining the connection state of the conference call in the background and starting the call management interface corresponding to the conference call; 
re-adding all passive answering side participants of the conference call to a tracking record of a Telephony layer, after the Telephony layer detects that the number of the passive answering side participants is greater than 1;
adding a conference capability to recorded information and notifying a Telecom layer that the current call type is the conference call;
rearranging the interface and staring the call management interface corresponding to the conference call, after an IncallUI layer detects that the conference capability is added;
.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 9, 13 the prior art of record, specifically (US 20150029901) teaches A call management method, comprising:
detecting a call type of a call; and
starting a call management interface corresponding to a current call type, when the call type of the call is changed; (paragraphs 32-33);
However, none of the prior art cited alone or in combination provides the motivation to teach; wherein the call type comprises at least one of a conference call and a single line call; wherein a number of participants in the conference call is at least three, the conference call includes one active calling side participant and at least two passive answering side participants, and a number of participants in the single line call is two, the single line call includes one active calling side participant and one passive answering side participant, wherein the starting a call management interface corresponding to a current call type, when the call type of the call is changed comprises: maintaining a connection state of the conference call in a background, rearranging the interface, and starting a call management interface corresponding to the single line call, when the call type of the call is changed from the conference call to the single line call. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-2, 4, 6-16, 18-20 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Zhao, Yilin. "Standardization of mobile phone positioning for 3G systems." IEEE Communications magazine 40.7 (2002): provides: Finding the location of the mobile phone is one of the important features of the 3G mobile communication system. Many valuable location-based services can be enabled by this new feature. Telecommunication managers and engineers are often puzzled by location terminologies and techniques as well as how to implement them, since location systems are not natural evolution from past generations of telecommunication systems. In this paper, we discuss briefly why locating mobile phone becomes a hot topic and what technologies are being studied. We then describe and clarify the latest standards issues surrounding the positioning methods specified for 3G systems. These include cell-ID-based, assisted GPS, and TDOA-based methods, such as OTDOA, E-OTD, and A-FLT.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/

        Art Unit 2641